636 So. 2d 858 (1994)
Nicholas Javic DAWSON, Appellant,
v.
STATE of Florida, Appellee.
No. 92-4314.
District Court of Appeal of Florida, First District.
May 9, 1994.
Rehearing Denied June 10, 1994.
Nancy A. Daniels, Public Defender and Carl S. McGinnes, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen. and Charlie McCoy, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant challenges his habitual offender sentence on the ground that the lower court erred in not granting appellant's motion for an evidentiary hearing on the question of whether the habitual felony offender statute, section 775.084, Florida Statutes (1991), is applied in a racially disparate manner.
In Pittman v. State, 633 So. 2d 1125 (Fla. 1st DCA 1992), this court affirmed a habitual felony offender sentence where the defendant had submitted statistical evidence which he alleged demonstrated that black defendants were more likely than white defendants to receive an enhanced sentence under the habitual offender statute. Citing Foster v. State, 614 So. 2d 455 (Fla. 1992), this court found that the defendant in Pittman had not offered any evidence of purposeful discrimination against him particularly. Similarly, appellant's motion in the instant case referred only to data suggesting a racial bias in a general sense, and there was no allegation that appellant was subjected to purposeful discrimination in his particular case.
Accordingly, we AFFIRM appellant's sentence.
SMITH, BARFIELD and LAWRENCE, JJ., concur.